Exhibit 10.1

 

DJSP ENTERPRISES, INC.

2009 EQUITY INCENTIVE PLAN

RESTRICTED SHARE AWARD AGREEMENT

  

THIS RESTRICTED SHARE AWARD AGREEMENT (the “Award Agreement”) is made effective
as of ________, 2012 (the “Grant Date”), between DJSP Enterprises, Inc., a
British Virgin Islands company limited by shares (hereinafter called the
“Corporation”), and ________________________, hereinafter referred to as the
“Grantee.” Capitalized terms not otherwise defined herein shall have the same
meanings as in the DJSP Enterprises, Inc. 2009 Equity Incentive Plan (the terms
of which are hereby incorporated by reference and made a part of this Award
Agreement) (the “Plan”).

 

1. Grant of the Restricted Stock. Subject to the terms and conditions of the
Plan and the additional terms and conditions set forth in this Award Agreement,
the Corporation hereby grants to the Grantee One Hundred Thousand (100,000)
Common Shares (hereinafter called the “Restricted Shares”). The Restricted
Shares shall vest and become nonforfeitable in accordance with Section 2 hereof.

 

2. Restriction Period. The Common Shares subject to this Award Agreement are
restricted from transfer until the restrictions lapse. Subject to the Grantee’s
termination of services as a member of the Board of Directors of the
Corporation, as described in Section 3, below, the Common Shares subject to this
Award Agreement shall vest according to the following schedule: fifty thousand
(50,000) of the Restricted Shares shall vest, and the restrictions thereon shall
lapse, on the Grant Date; an additional twenty-five thousand (25,000) of the
Restricted Shares shall vest, and the restrictions thereon shall lapse, on the
first anniversary of the Grant Date; and the remaining twenty-five thousand
(25,000) Restricted Shares shall vest, and the restrictions thereon shall lapse,
on the second anniversary of the Grant Date. Upon the lapse of the restrictions,
the associated Common Shares shall become freely transferable if the Grantee’s
services, as a member of the Board of Directors of the Corporation, has not been
terminated on or prior to such date. Notwithstanding the provisions of this
subsection, in the event of a Change in Control or the dissolution or
liquidation of the Corporation, the Common Shares subject to this Award
Agreement shall become 100% vested and nonforfeitable and all restrictions shall
lapse. Until the lapse of the restrictions in this Section 2, any certificate
evidencing the Common Shares subject to this Award Agreement, shall carry a
restrictive legend that prohibits any transfer including the assignment,
hypothecation or pledge of the Common Shares subject to this Award Agreement,
prior to the lapse of the Restriction Period.

 

3. Termination. If the Grantee’s services, as a member of the Board of Directors
of the Corporation, are terminated for any reason, the Grantee’s right to the
Common Shares subject to this Award Agreement that are still subject to the
Restriction Period automatically shall terminate and be forfeited by the
Grantee. The Committee retains the right to accelerate or waive restrictions on
Common Shares covered by this Award Agreement.

 

4. Rights as a Stockholder. Except for potential forfeitability of the
Restricted Shares prior to the lapse of restrictions set forth in Section 3
above, the Grantee shall have all the voting rights and entitlement to dividends
and other distributions paid with respect to Common Shares subject to this Award
Agreement commencing on the date on which the share certificate is issued (or
book entry representing such shares has been made and such shares have been
deposited with the appropriate book-entry custodian) evidencing the Restricted
Shares under this Award Agreement.

 



 



5. Legend on Certificates. The Restricted Shares shall contain a legend stating
that they are subject to transfer restrictions and other restrictions as the
Committee may deem reasonably advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Restricted Shares are listed, any applicable
federal or state laws and the Corporation’s Memorandum and Articles of
Association, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

6. Transferability. The Restricted Share may not, at any time prior to becoming
vested pursuant to Section 2 or thereafter, be transferred, sold, assigned,
pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment, pledge, hypothecation or other disposition complies with the
provisions of this Award Agreement.

 

7. Securities Laws. The Corporation may require the Grantee to make or enter
into such written representations, warranties and agreements as the Committee
may reasonably request in order to comply with applicable securities laws or
with this Award Agreement. Anything to the contrary herein notwithstanding, the
granting of the Restricted Shares hereunder shall be subject to such compliance
with federal and state laws, rules and regulations applying to the
authorization, issuance or sale of securities, and applicable stock exchange
requirements, as the Corporation deems necessary or advisable.

 

8. No Guarantee of Employment. Nothing contained in this Award Agreement or in
the Plan, nor any action taken by the Corporation or the Committee, shall confer
upon the Grantee any right with respect to continuation of Grantee’s employment
or other service to the Corporation or any Subsidiary, nor interfere in any way
with the right of the Corporation or any Subsidiary to terminate Grantee’s
employment or other service at any time, and if Grantee is an employee, the
Grantee’s employment is and shall remain employment at will, except as otherwise
specifically provided by law or in an employment agreement between the Grantee
and the Corporation.

 

9. Adjustments. In the event of a merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property), share split, reverse share split, spin-off or similar transaction or
other change in corporate structure affecting the Common Shares or the value
thereof, the rights of the Grantee shall be adjusted as provided in Section 10.1
of the Plan.

 

10. Payment of Taxes. The Grantee authorizes the Corporation to withhold from
Grantee’s compensation to satisfy any income and employment tax withholding
obligations in connection with this Award Agreement. In the alternative, the
Grantee agrees to transfer sufficient cash to the Corporation to satisfy any
income and employment withholding taxes. In connection with the foregoing, the
Grantee may, at his or her option, elect to recognize the fair value of the
Restricted Shares upon the Grant Date pursuant to Section 83 of the Internal
Revenue Code of 1986, as amended. The Grantee is hereby advised to seek his own
tax counsel regarding the taxation of the grant of Restricted Shares made
hereunder.

 

2

 



11. Limitation on Obligations. The Corporation’s obligation with respect to the
Restricted Share granted hereunder is limited solely to the delivery to the
Grantee of Common Shares on the date when such shares are due to be delivered
hereunder, and in no way shall the Corporation become obligated to pay cash in
respect of such obligation. This Award Agreement shall not be secured by any
specific assets of the Corporation or any of its Subsidiaries, nor shall any
assets of the Corporation or any of its subsidiaries be designated as
attributable or allocated to the satisfaction of the Corporation’s obligations
under this Award Agreement. In addition, the Corporation shall not be liable to
the Grantee for damages relating to any delays in issuing the share certificates
to the Grantee (or Grantee’s designated entities), any loss of the certificates,
or any mistakes or errors in the issuance of the certificates or in the
certificates themselves.

 

12. Notices. Any notices to be given to the Corporation under the terms of this
Award Agreement shall be addressed to the Corporation in care of its President,
and any notices to the Grantee shall be addressed to the Grantee at the address
stated in the Corporation’s records.

 

13. Governing Law. Except to the extent governed by applicable United States
federal law, or British Virgin Islands law, the validity, interpretation,
construction and performance of this Award Agreement, shall be governed by the
laws of the State of Florida without regard to its conflicts of law rules.

 

14. Award Agreement Subject to Plan. The Award Agreement shall be subject to all
terms and provisions of the Plan, to the extent applicable to the Restricted
Shares. In the event of any conflict between this Award Agreement and the Plan,
the terms of the Plan shall control, it being understood that variations in this
Agreement from terms set forth in the Plan shall not be considered to be in
conflict if the Plan permits such variations.

 

15. Personal Data. By entering into this Award Agreement, the Grantee consents
to the disclosure, transfer and/or processing of any relevant personal data in
relation to the administration of the Plan by the Corporation or any third party
authorized by the Corporation to administer the Plan on its behalf, and in
particular such processing as is necessary in relation to the Grantee holding
the Restricted Shares. The relevant personal data that will be processed
includes but is not limited to name, employee number, hire date, job title and
location.

 

16. Counterparts. This Award Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

17. Complete Agreement. This Award Agreement shall constitute the entire
agreement between the parties hereto and shall supersede all proposals, oral or
written, and all other communications between the parties relating to the
subject matter of this Award Agreement.

 

18. Modifications. The terms of this Award Agreement cannot be modified except
in writing and signed by each of the parties hereto.



3

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the Grant Date.

 



  DJSP ENTERPRISES, INC.       By:
______________________________________________________________   Name:   Title:
          GRANTEE      
_________________________________________________________________



 

4

